GOLDTHWAITE, J.
— The warrant issued by the justice of the peace, calls on the defendant to answer a money demand, and! is in the usual form. The other proceedings do not seem to-have been irregular, until the case was removed to the county court, where the plaintiff files a statement of his cause of action,, the first count of which is in detinue', and the second may be considered as in aasumjjsitr
1. Under the several statutes, regulating the jurisdiction of justices of the peace, these magistrates are permitted, in certain-cases, to entertain jurisdiction of suits on contracts, for the delivery of specific articles, and to give judgment for the. proper sum in money. (Aikinrs Dig. 292.)
2. It is not considered, however, that they have jurisdiction of actions of detinue or trover, even in those cases where the value of the property detained or converted, is less than fifty dollars.
3. 4. The court erred in quashing the proceedings, because i’t does not appear there was anything disclosed in the warrant, that this suit was instituted for a cause of action not within the jurisdiction of the justice. It is true, the first count in the statement is in detinue; but this-did not warrant'the course pursued. The court could have required the plaintiff to file a proper statement of his cause of action; or the defendant could have demurred to that which was filed, and thus have prevented any question as to its sufficiency, or as to the jurisdiction of the justice to entertain the suit.
The judgment must be reversed and the cause remanded foi farther proceedings.